Title: To James Madison from Lafayette, 20 September 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear SirParis 20h 7ber 1810
Your Letters Sent By Mr. david parish are the Last I Have Received. He Has kept the patents to deliver them Himself at the end of this Month. Three Vessels Have Since Arrived With Government dispatches. They Contained Nothing for me So that I am without An Answer to my Long triplicates By the San Sebastian Ship, By Count palhen, and by Captain Fenwick. A Letter from this Last, Very Carefully Brought By Lieutenant Miller, Has Since, By a Mistake not Attributable to Him, Been forwarded to me Under a Bad direction. I now am in Quest of it.
While I most Affectionately thank You, My Excellent friend, for Your Constant Attention to My Concerns, I Beg You Will Have the Goodness to provide a line for me By Every Government packet You Are Sending. The Means of Conveyance that Are not official Remain Exposed to dangers from all Quarters.
I Will not take Your time With political intelligence in a letter of which Gnl. Armstrong is the Bearer. The little I Might Have to Say Had Better Be directed to Him Untill He Sails. He Will inform You of Some Communications Between me and the New prince of Sweden whom I ever Have Heard What I Could Wish Him to Be With Respect to America, and Who Now is desirous to Evince those Sentiments By Every Good office in His power. All diplomatic Measures to Sweden Will Be gladly Reciprocated. Your insisting Here on the freedom of Neutral trade in the North Will the More Help Him as His Situation With Respect to the powerful Ally is of Course Very dependant.
The Repeal of the Milan and Berlin decrees and Some posterior Communications Relative to indemnities Have Amended the State of things on this Side of the Channel. But the British Answer to Mr. pinkney Calls for the Nonintercourse which Has Been Announced. The Execution of that Engagement With Both Belligerent[s] is Eagerly Expected By the one Who Has Repealed His Acts. I Had flattered myself that Great Britain Would Have followed the Example.
Permit me to inclose a Note Relative to Chl Ternant Whose Services in the Continental army and Good dispositions as a french Minister are known to You. It Seems to me the testimony of Satisfaction may Be Considered as legally Given When officially promised and is not impeded By the Subsequent law. If You think So, my dear Sir, Will you please to take Up the forgotten Business.
Of my own affairs I Can Say Nothing in Addition to What I Have So fully writen. It should only distress You Without Relieving me, as I know You are in no Need of further intrusions on Your time so do Whatever You Can to forward the Locations, titles, documents, and to proportionate them to a Situation which, with the Apologising Circumstances, is perfectly known to You. I Have informed You M. La Bouchere Has Expressed the Opinion Nothing Could now Be done in Europe on American lands. I Have Some Hopes of M. david parish.
Gnl. Armstrong Will tell You How Much tempted I Have Been to Go over With Him. But independant of the danger of Capture at Sea, it Has Been the Unanimous opinion of people Well Acquainted With Situations and tempers, that No form of passport or Verbal Engagement Could insure a Return.
I am Happy to think General Armstrong takes over with Him a Somewhat Better Result of His patriotic and Enlightened exertions than Could Have Been Carried Two months Ago, and I Hope this Government May Now keep the Good Road. An Additional Motive for Hope should I think Be found in the interest to Encourage the total independance of the Spanish American States.
Be pleased to present My thankful Compliments to Mr. Smith, Mr. Gallatin, and to Remember me to all friends. I Would Have Been Very Happy in the Opportunity to offer My Respects to Mrs. Madison. Receive the Expressions of the Respectful affection Which forever devote to You Your Grateful friend
Lafayette
